DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 5 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claim 5 and 6 and further added new Claims 10-14.
	Applicant argues:
	Scott (US 3,026,567) does not teach or suggest a mold having a high temperature flow channel configured to heat a first portion of a single shot to a high temperature and a low temperature flow channel configured to maintain a second portion of the single shot at a lower temperature.
	Keck (Us 2007/0104826) while describing temperature control elements with first and second passages in the manifold to maintain different temperatures in the flow passages, they are not directly connected to one another and separate shots of material flow into separate passages from different sources.
	Molbert (US 4,031,176) describes injecting a short-shot of plastic into an elastic membrane within a mold cavity and then permitting expansion of the plastic in the cavity.
	However, none of these three above references teach or suggest a continuous flow channel from inlet to outlet before the mold cavity which includes a hot temperature flow channel nor a low temperature flow channel section (Arguments/Remarks pp. 9-10).
	Examiner answers:
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one with ordinary skill in the art would be motivated to combine these references because this precludes the necessity of separating out solidified runner and sprues from the cavity  plate upon completion of each shot (Scott, Col. 3: ll.62-64 and Col. 4:ll. 9-13) but also because this allows the concurrent injection of a core material with a different molten temperature than a skin material, which provides a molded article with the desirable features of the core and outer skin (Keck, paragraph [0014]) while Molbert disclose that injection molds are generally made of metal (Co. 4 ll. 2-4).
	
Applicant argues:
	The metal mold of the instant application shortens the molding cycle and give a molded article free from defects by allowing a single shot of plastic resin to be heated/maintained at different temperatures within the mold before entering the cavity. None of Scott, Keck or Molbert teach or suggest a single shot of molten material to different temperatures within a single continuous flow channel before flowing into the mold cavity. 
Examiner answers:
In response to applicant's argument that the metal mold endeavors to shorten the molding cycle and provides a molded article free from defects  by allowing a single shot of molten material to different temperatures, a recitation of the intended use of the claimed invention must result in a structural 
The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Examiner notes that the majority of the claim language is directed to intended use and article worked upon by the mold system. 

Claim Objections
	Claim 11 objected to because of the following informalities:   the term "valve" is misspelled as "vale". Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 3,026,567) in view of Keck (US 2007/0104826) and further in view of Molbert (US 4,031,176).
Regarding Claim 5, Scott teaches a mold comprising three principal parts  (Fig.2 3:28-30 comprises three principal parts which are designated herein as runner plate – 15, cavity plate – 16 and core plate – 17): these comprise 
a high temperature flow channel section configured to warm a first portion of a single shot  (Col. 1 ll. 31-32 upon the completion of each shot the plastic material solidifies in the runner system. molten resin injected in an early stage to a high-temperature (Col. 3: ll. 33-37) , the high temperature flow channel section having a first flow channel with a first end and a second end  of the first flow channel disposed adjacent to a cavity of the mold (Fig. 3 Col. 5:ll. 70-6:2 passageway – 64 extension member – 61 electrical heaters – 67 nozzle – 14); 

    PNG
    media_image1.png
    474
    639
    media_image1.png
    Greyscale

and a low temperature flow channel section configured to retain a temperature of a second portion of the single shot of molten resin (Fig.1  Col.5: ll.10-12 heating cylinder – 10 passageway – 32) flowing behind the first portion at a low temperature near a flowable limit of the molten resin, (Col.4: ll.7-13 possible to maintain the plastic material in a molten condition in the runner; unnecessary to separate the cavity plate from the runner plate upon completion of each shot), the low temperature flow channel section having a second flow channel directly connected to the second end of the first flow channel (Col. 4: ll. 14-16, 69-74  on leaving nozzle – 13, the molten material flows through sprue – 19 and thereafter enters runner - 18). 
		
    PNG
    media_image2.png
    293
    464
    media_image2.png
    Greyscale



However, Scott does not disclose that this apparatus with its high temperature flow channel later forms a skin layer, nor that the other molten resin from a following shot later forms a core layer.
Keck discloses a mold comprising a co-injection manifold assembly for injecting two different materials through separate passages (Fig. 1 paragraph [0031] first passage – 14, second passage – 16) into a common mold cavity (Fig. 1 abstract, paragraph [0031] material flows through the outlet – 40 into a mold cavity – 15 of a mold tool – 12).
Keck teaches a second skin material which is injected first (Fig. 1 paragraphs [0032] [0036] second temperature control elements – 25,26…are controllable separately …such that the skin material may be maintained at a higher temperature than the core material within the first passage – 14)  as a part of a single shot of molten resin until a high-temperature, the molten resin later forming a skin layer of an injection-molded article (Fig. 1 paragraph [0032] …skin material – 46 is injected first), the high temperature flow channel section having a first flow channel located just before a cavity of a mold (Fig. 2 paragraph [0040]  material flowing from the second passage – 16 flows into the bore – 20 and around the nozzle – 32 within an outer bore – 36; mold cavity – 15); and such that Keck forms a core layer  by generating a fountain flow in the cavity with the first portion of the single shot of molten resin (Fig. 2 paragraph [0040] ….this configuration produces a flow out of the outlet – 40 comprising an inner flow field of core material and an outer flow field surrounding the outer core material that comprises the skin material – 46).  

    PNG
    media_image3.png
    926
    810
    media_image3.png
    Greyscale


Keck further teaches a low temperature flow channel section to retain temperature of other molten resin injected after the early stage of injection (Fig. 1 paragraph [0037] first temperature control elements – 24, 27 comprise water lines … to stabilize the temperature of the core material – 44 through the passage – 14) as another part of the single shot of molten resin at a low level near a flowable limit (paragraph [0031] material is injected simultaneously or incrementally), the other molten resin later forming a core layer of the injection molded article (Fig. 1 paragraphs [0031] [0032] second skin material – 46 …injected first, followed by the core material – 44; core material – 44 is injected into the skin material – 46 inside the cavity – 15) , the low temperature flow channel section having a second flow channel connected to the first flow channel (Fig. 1 paragraph [0038] material flowing from each of the passages – 14, 16 intersects the bore – 20 and flows around or through a nozzle – 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Scott with Keck where a mold with a high 
to also consider that the high temperature flow channel where the initial single shot is injected would later form a skin layer of an injection–molded article and the low temperature flow channel where the temperature of the other molten resin from the next single shot of molten resin is retained, would later form a core layer of the injection-molded article, as taught by Keck. 
This combination is advantageous because not only can it be unnecessary to separate out solidified runner and sprues from the cavity plate upon completion of each shot (Scott, 3:62-64 and 4:9-13) but also because this allows the concurrent injection of a core material with a different molten temperature than a skin material, which provides a molded article with the desirable features of the core and outer skin (Keck, paragraph [0014]).
However, neither Scott or Keck indicate that the molding machine or manifold is made of metal nor do they mention or state of what material it may be comprised of, 
Molbert discloses a method of injection molding of expandable thermoplastics by injecting a short-shot of an expandable thermoplastic into an elastic membrane positioned within a cooled mold cavity  until a skin forms on the thermoplastic in contact with the membrane, permitting expansion of the thermoplastic in the cavity to form a skin (abstract). Moreover, Molbert teaches that this mold is made of metal (3:65-67) and that injection molds are generally made of metal (4:2-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Scott and Keck to incorporate the Molbert whereby the molds of both Scott and Keck are made of metal because this hard material can be adapted to come together at highly machined mating surfaces to form at least one fluid tight cavity therein in the shape of the article to be molded (Col. 3: l.65- Col. 4: l. 2).

Regarding Claim 6, the combination of Scott, Keck and Molbert disclose all the limitations of Claim 5 and Keck further discloses a molten resin supply source to push out the high temperature molten resin in the first flow channel is pushed out by the  common molten resin supply source in advance and the low temperature molten resin in the second flow channel subsequently to the cavity by pumping a single shot of molten resin to the second flow channel and the first flow channel in this order (Fig. 1 paragraph [0032] The core material – 44 and skin material – 46 are injected into the same mold cavity – 15 to provide the desired configuration of a completed molded article. The skin material 46 is injected into the cavity first, and then the core material – 44 is injected into the skin material – 46 inside the cavity – 15.).

Regarding Claim 8, the combination of Scott, Keck and Molbert disclose all the limitations of Claim 5 and Keck further discloses the low temperature flow channel includes a heat retention manifold and the high temperature flow channel includes a warming manifold (Fig. 1 paragraph [0037] the second temperature control elements …that is controlled by the controller – 29 to maintain a desired temperature within the housing – 18 adjacent and within the first passage – 14). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scott (US 3,026,567), Keck (US 2007/0104826) and Molbert (US 4,031,176) as applied to Claim 5 above, and further in view of Altonen (US 2016/0059461).
Regarding Claim 7, the combination of Scott, Keck and Molbert disclose all the limitations of Claim 5 but are silent as to a section of the flow channels enabled to warm the low temperature molten resin until the high temperature. 
Altonen discloses an injection molding apparatus with a cycle time including a cooling time, opening the mold, ejecting the molded article and closing the mold (paragraph [0003]). Moreover, 
Because this warming period can have a duration after end-of fill, this would inherently mean that this given period of time would encompass that of the calculation by summing up a cooling period of time for cooling a molten resin filled in the cavity, a period of time for opening the metal mold and ejecting a molded article, and a period of time for closing the metal mold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Scott, Keck and Molbert to incorporate the teaching of Altonen whereby a metal mold comprising a high temperature flow channel section and a low temperature flow channel section as disclosed by Scott, Keck and Molbert, to also consider that this high temperature flow channel section would be enabled to warm the low temperature molten resin until the high temperature within a given period, which can be a total cycle time, as taught by Altonen because this would reduce cycle time (paragraph [0067] …particular regions of the mold continue to warm thermoplastic material in contact or close proximity therewith, while other regions of the molded part are cooling).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scott (US 3,026,567),  Keck (US 2007/0104826) and Molbert (US 4,031,176) as applied to Claim 8 above, and further in view of Wright (US 2001/0036492).
Regarding Claim 9, the combination of Scott, Keck and Molbert disclose all the limitations of Claim 8 but do not disclose a heat transfer suppression section.
Wright discloses an injection apparatus with an insulating and sealing insert positioned adjacent to the injection gate which allows thermal insulation (abstract).  This insulating insert maintains the nozzle temperature at or above the melt temperature (paragraph [0004]). Effectively, this acts as a heat transfer suppression section to suppress heat transfer from the warming manifold to the heat retention manifold, (Fig. 1 paragraph [0025] Because the leading face – 44 is the only portion of the nozzle – 12 which contacts the insert – 30, the heat transfer from the nozzle – 12 to the injection cavity – 16 is limited by this reduced surface area of the leading face – 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of this combination of Scott, Keck and Molbert with Wright whereby a metal mold having a heat retention manifold and a warming manifold to also consider a heat transfer suppression section disposed between the two because this prevents excessive heat transfer (paragraph [0006]) and thus facilitates the injection of melt material at the appropriate melt temperature while allowing the cavity to remain cool to reduce cycle time (paragraph [0011]).

Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 3,026,567) in view of Keck (US 2007/0104826) and further in view of Molbert (US 4,031,176).
Regarding Claim 10, Scott discloses 
 a mold cavity (Fig. 2 Col. 3: ll 28-30 cavity plate – 16); 
a high temperature flow channel section (Fig. 3 having 
at least one heater (Fig. 3 Col. 5 l. 75 electrical heaters – 67) disposed along the high temperature flow channel and configured to warm a first portion of a single shot of molten resin to a high-temperature before the first portion of the single shot of molten resin enters the mold cavity (Col. 
a gate end at one end of the high temperature flow channel (Col. 5 ll 19-20 passageway – 32 of nozzle – 14), and 
a runner end at another end of the high temperature flow channel (Col. 5 l. 22 molten material rapidly fills the runner system enters ..spaces between cavities – 23, 24) and a low temperature flow channel section having at least one heater disposed along the low temperature flow channel (Fig. 1 Col.3 ll. runner cavity and core section …maintained …with respect to one another as well as with relation to heating cylinder – 10) and configured to maintain a temperature of a second portion of the single shot of molten resin at a low temperature (Col. 4 ll. 9-11 possible to maintain the plastic material in a molten condition in the runner between cycles ….), the low temperature being near a melting temperature and a flowable limit of the molten resin (Col. 2 ll. 13-17 equilibrium state by heating the polymer sample to a temperature about 50 C…), 
a runner end at one end of the low temperature flow channel (Col. 3 ll. 41-44  runner or passageway – 18), 
a sprue end at another end of the low temperature flow channel (Col. 3 ll. 553-54 ….sprues – 21 and 22 formed in cavity plate – 15 ) , wherein 
the runner end of the high temperature flow channel is directly connected to the runner end of the low temperature flow channel (Col. 3 ll. 53-56 sprues – 21 and 22 connect the runner with the space between the walls of cavities – 23, 24 and the surfaces of cores – 26 and 27), 
the gate end of the high temperature flow channel is connected to the mold cavity (Col. 3 56-57 …sprue openings into these spacings are usually termed the mold gates…)

in response to the single shot of molten resin being injected into the metal mold, the first portion of the single shot of molten resin flows through the low temperature flow channel to the high temperature flow channel and remains in the high temperature flow channel before flowing to the mold cavity (Col. 5 ll. 25-27 ….very important that the molten material fill these spaces as rapidly as possible …), 
and the second portion of the single shot of molten resin flows into the low temperature flow channel and remains in the low temperature flow channel before flowing through the high temperature flow channel to the mold cavity ( Col. 5 l. 70-Col. 6 l. 2 nozzle – 14 in alignment with passageway – 64 of extension member -61 provided with heating means …which ensure that the plastic material remains in a molten condition…),
However, Scott does not disclose that this apparatus with its high temperature flow channel later forms a skin layer, nor that the other molten resin from a following shot later forms a core layer.
Keck discloses a mold comprising a co-injection manifold assembly for injecting two different materials through separate passages (Fig. 1 paragraph [0031] first passage – 14, second passage – 16) into a common mold cavity (Fig. 1 abstract, paragraph [0031] material flows through the outlet – 40 into a mold cavity – 15 of a mold tool 
 Keck teaches the first portion of the single shot of molten resin flowing into the mold cavity forms a skin layer of an injection molded article (Fig. 1 paragraph [0032] …skin material – 46 is injected first),
 and the second portion of the single shot of molten resin flowing behind the first portion of the single shot of molten resin into the mold cavity forms a core layer of the injection molded article by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Scott with Keck where a mold with a high temperature and a low temperature flow channel section to retain the temperature of other molten resin injected after the early stage of injection of a single shot of molten resin, 
to also consider that the high temperature flow channel where the initial single shot is injected would later form a skin layer of an injection–molded article and the low temperature flow channel where the temperature of the other molten resin from the next single shot of molten resin is retained, would later form a core layer of the injection-molded article, as taught by Keck. 
This combination is advantageous because not only can it be unnecessary to separate out solidified runner and sprues from the cavity plate upon completion of each shot (Scott, 3:62-64 and 4:9-13) but also because this allows the concurrent injection of a core material with a different molten temperature than a skin material, which provides a molded article with the desirable features of the core and outer skin (Keck, paragraph [0014]).
However, neither Scott or Keck indicate that the molding machine or manifold is made of metal nor do they mention or state of what material it may be comprised of, 
Molbert discloses a method of injection molding of expandable thermoplastics by injecting a short-shot of an expandable thermoplastic into an elastic membrane positioned within a cooled mold cavity  until a skin forms on the thermoplastic in contact with the membrane, permitting expansion of the thermoplastic in the cavity to form a skin (abstract). Moreover, Molbert teaches that this mold is made of metal (3:65-67) and that injection molds are generally made of metal (4:2-4).  


Regarding Claim 11, the combination of Scott, Keck and Molbert disclose all the limitations of Claim 10 and Scott further discloses a gate having a valve (See claim objection above), wherein 
the gate is disposed at the gate end of the high temperature flow channel adjacent to the mold cavity (Fig. 1 Col.3 ll. 54-57 runner with the space between the walls of cavities – 23 and 24 and the surfaces of cores 26 and 27. The sprue openings into these spacings are usually termed the mold gates), and 
the valve is configured to selectively open and close to allow the single shot of molten resin in both the high temperature and low temperature flow channels to flow through the gate and into the mold cavity (Fig. 1 Col. 5 ll. 15-20 . valve  stem – 33 is withdrawn from its seat in passageway – 32 by introducing a hydraulic fluid into hydraulic cylinder – 36 through line – 38. The molten material can now leave the heating chamber through passageway – 32 of nozzle – 14).

Regarding Claim 13, the combination of Scott, Keck and Molbert disclose all the limitations of Claim 10 and Keck further discloses the low temperature flow channel includes a heat retention manifold and the high temperature flow channel includes a warming manifold (Fig. 1 paragraph [0037] the second temperature control elements …that is controlled by the controller – 29 to maintain a desired temperature within the housing – 18 adjacent and within the first passage – 14). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scott (US 3,026,567), Keck (US 2007/0104826) and Molbert (US 4,031,176) as applied to Claim 10 above, and further in view of Altonen (US 2016/0059461).
Regarding Claim 12, the combination of Scott, Keck and Molbert disclose all the limitations of Claim 10 but are silent as to a section of the flow channels enabled to warm the low temperature molten resin until the high temperature. 
Altonen discloses an injection molding apparatus with a cycle time including a cooling time, opening the mold, ejecting the molded article and closing the mold (paragraph [0003]). 
Moreover, Altonen teaches that a high-temperature flow channel section is enabled is further configured to warm the first portion of the single shot of molten resin from the low temperature to the high temperature within a given period of time, the given period of time being a sum of (i) a cooling period for cooling the single shot of molten resin in the cavity, (ii) an opening and ejection period for opening the metal mold and ejecting the injection molded article from the mold cavity, and (iii) a closing period for closing the metal mold (paragraph [0067] it may be desired to continue applying the induction heating or other rapid heating technique for some predetermined duration of time even after end-of-fill. In particular, by continuing to heat only one or more discrete regions of the mold after end-of-fill, that or those particular regions of the mold continue to warm thermoplastic material in contact or close proximity therewith, while other regions of the molded part are cooling)..
Because this warming period can have a duration after end-of fill, this would inherently mean that this given period of time would encompass that of the calculation by summing up a cooling period of time for cooling a molten resin filled in the cavity, a period of time for opening the metal mold and ejecting a molded article, and a period of time for closing the metal mold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Scott, Keck and Molbert to .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scott (US 3,026,567),  Keck (US 2007/0104826) and Molbert (US 4,031,176) as applied to Claim 13 above, and further in view of Wright (US 2001/0036492).
Regarding Claim14, the combination of Scott, Keck and Molbert disclose all the limitations of Claim 13 but do not disclose a heat transfer suppression section.
Wright discloses an injection apparatus with an insulating and sealing insert positioned adjacent to the injection gate which allows thermal insulation (abstract).  This insulating insert maintains the nozzle temperature at or above the melt temperature (paragraph [0004]). Effectively, this acts as a heat transfer suppression section to suppress heat transfer from the warming manifold to the heat retention manifold, (Fig. 1 paragraph [0025] Because the leading face – 44 is the only portion of the nozzle – 12 which contacts the insert – 30, the heat transfer from the nozzle – 12 to the injection cavity – 16 is limited by this reduced surface area of the leading face – 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of this combination of Scott, Keck and Molbert with Wright whereby a metal mold having a heat retention manifold and a warming manifold to also consider a heat transfer suppression section disposed between the two because this prevents excessive .

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712